Case 2:18-cr-00123-cr

UNITED STATES OF AMERICA

KRYSTAL WHITCOMB,
SHAWN WHITCOMB, and

MICHAEL HAYES a.k.a. “Mo,”

Defendants

Document 19 Filed 11/08/18

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

VVV\./V\/V\./

SECOND SUPERSEDING INDICTMENT

The Grand Jury charges:

Q)LN_T_I

Page 1 of 12

 

Crim. No.; 2;18-CR-123 -l»Z-?>

From in or about July 2018 through in or about October 2018, in the District of Vermont

and elsewhere, the defendant, KRYSTAL WHITCOMB, knowingly possessed firearms, including

a Hi-Point .3 80 caliber handgun with serial number P885297, a Hi-Point .40 caliber handgun with

serial number X726l449, and a Ruger .38 Special revolver with serial number 545-28166, in

furtherance of a drug trafficking crime for which she may be prosecuted in a court of the United

States, that is, conspiracy to distribute heroin and fentanyl, as charged in Count 2.

(18 U.s.C. § 924(¢)(1)(A))

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 2 of 12

COUNT 2
From in or about July 2018 through in or about October 2018, in the District of Vermont
and elsewhere, the defendants, KRYSTAL WHITCOMB and SHAWN WHITCOMB, knowingly
and willfully conspired together and with others, known and unknown to the grand jury, to
distribute heroin, a schedule l controlled substance, and fentanyl, a schedule ll controlled

substance

(21 U.s.C. §§ 841(3)(1), 841(b)(1)(C), 846)

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 3 of 12

COUNT 3

In or about October 2018, in the District of Vermont and elsewhere, the defendants,
KRYSTAL WHITCOMB and MICHAEL HAYES, a.k.a. “Mo,” knowingly and willfully
conspired to unlawfully possess ammunition, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C.
§ 922(g)(3)-

Object of the Conspiracy

It was the object of the conspiracy that the defendants would obtain and possess
ammunition, although defendant KRYSTAL WHITCOMB was prohibited from possessing
ammunition because she was an unlawful user of and a person addicted to a controlled substance,
in violation of 18 U.S.C. § 922(g)(3), and although defendant MICHAEL HAYES, a.k.a. “Mo,”
was prohibited from possessing ammunition because he had been convicted of a crime
punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(1).

Manner and Means

As part of the conspiracy, in or about October 2018, the defendants traveled to a Walmart
in Littleton, New Hampshire, purchased ammunition at the Walmart, and transported the
ammunition to Vermont.

Overt Act

ln furtherance of the conspiracy, the defendants committed, or caused to be committed,
the following overt act in the District of VeImont:

1. On or after October 11, 2018, the transportation of ammunition from New

Hampshire into Vermont.

(18 U.s.C. § 371)

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 4 of 12

COUNT 4
On or about October 14, 2018, in the District of Vermont, the defendant, SHAWN
WHITCOMB, then being an unlawful user of and addicted to a controlled substance as defined in
21 U.S.C. § 802, knowingly possessed in and affecting interstate commerce ammunition

(18 U.s.C. §§ 922(g)(3), 924(3)(2))

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 5 of 12

COUNT 5
On or about July 12, 2018, in the District of Vermont, defendant SHAWN WHITCOMB
knowingly and intentionally distributed heroin, a Schedule I controlled substance.

(21 U.s.C. §§ 841(3)(1),(1))(1)(€))

CaSe 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 6 of 12

COUNT 6

On or about July 16, 2018,`in the District of Vermont, defendant SHAWN WHlTCOMB
knowingly and intentionally distributed heroin, a Schedule l controlled substance

(21 U.s.o. §§ 841(3)(1),(1>)(1)(€))

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 7 of 12

COUNT 7

On or about July 19, 2018, in the District of Vermont, defendant SHAWN WHITCOMB

knowingly and intentionally distributed heroin, a Schedule l controlled substance

(21 U.s.C. §§ 841(3)(1),(1>)(1)(€))

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 8 of 12

COUNT 8

On or about August 14, 2018, in the District of Vermont, defendant SHAWN WHITCOMB

knowingly and intentionally distributed heroin, a Schedule I controlled substance

(21 U.s.C. §§ 841(3)(1),(1))(1)(€))

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 9 of 12

COUNT 9

On or about September 6, 2018, in the District of Vermont, defendant SHAWN

WHITCOMB knowingly and intentionally distributed heroin, a Schedule I controlled substance

(21 U.S.C. §§ 841(a)(l),(b)(1)(C))

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 10 of 12

C_OUN_TLQ
On or about October 10, 2018, in the District of Vermont, defendant KRYSTAL
WHITCOMB knowingly and intentionally distributed heroin, a Schedule l controlled substance,

and fentanyl, a Schedule ll controlled substance

(21 U.s.C. §§ 841(3)(1),@)(1)(<:))

10

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 11 of 12

FORFEITURE NOTICE

1. The allegation contained in Count Two of this Second Superseding Indictment is
realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to 21

U.s.C. § 853.

2. Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21

U.S.C. §§ 841(a)(1), 846, defendants KRYSTAL WHITCOMB and SHAWN WHITCOMB
shall forfeit to the United States any property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of such offenses and any property used, or intended to
be used, in any manner or part, to commit, or to facilitate the commission of, the offenses. The
property to be forfeited includes, but is not limited to:

a. Approximately $22,000 in United States currency;

b. Coins from 2394 Duck Pond Road, Waterford, Vermont; and

c. Precious metals from 2394 Duck Pond Road, Waterford, Vermont.

3. If any forfeitable property described above, as a result of any act or omission of
the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value ; or
e. has been commingled with other property which cannot be

subdivided without difficulty;

11

Case 2:18-cr-00123-cr Document 19 Filed 11/08/18 Page 12 of 12

the United States shall be entitled to forfeiture of substitute property pursuant to

21 U.s.C. § 853(p).

(21 U.S.C. § 853)

 

walla/ya

CHRlsTlNA E. NoLAN '(J’J§)
United States Attorney
Burlington, Vermont
November 8, 2018

12

